EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Valerie Hayes on 08/23/2022. The reason for the examiner’s amendment is to clarify claim language.

2.	The application has been amended as follows: claim 1 previously read: “wherein an abnormality in the number of pieces held by the hand device occurs when the comparison result exceeds the predetermined threshold” in lines 14-15. Claim now reads “detect an abnormality in the number of pieces held by the hand device occurs when the comparison result exceeds the predetermined threshold” instead. 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, see pages 4-6, filed 06/22/2022, regarding the rejection of claims 1 and 5 under 35 U.S.C. §103 over Georg US 20190084157 A1 (“Georg”) in view of Akami et al. JP 2014155965 A (“Akami”) have been fully considered and are persuasive. The rejection of claims 1 and 5 under 35 U.S.C. §103 over Georg US 20190084157 A1 (“Georg”) in view of Akami et al. JP 2014155965 A (“Akami”) has been withdrawn. By extension, the rejection of claims 2-4 has also been withdrawn by virtue of their dependency upon claim 1.  The claim combination and applicant’s arguments have overcome the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664